DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Discussion
The examiner has carefully reviewed the International Search Report and Written Opinion in PCT/US2021/022485, and the examiner finds that opinion to be sound and adopts that opinion and applies it below. So if the argument below looks familiar, it is because the applicant has indeed seen it before.

The examiner adds however that he is open to being persuaded away from this position on various of the claims if the applicant’s arguments are sufficiently persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (WO 2018/0122560).
Re claim 1: 
Erdogan et al. teaches:

- a photodetector configured to generate a photodetector output pulse when the photodetector detects a photon from a light pulse having a light pulse time period (see p. 71.4 to p. 81. 20, in particular "single-photon avalanche diodes SPADs");
- a time-to-digital converter (see p. 8 lines 5-6) configured to monitor for an occurrence of the photodetector output pulse during a measurement time window that is within and shorter in duration than the light pulse time period (see p. 22 line 16 to p. 24 line 5, in particular "Histogram decoder checks if TDC timestamp is within the histogram window") ;
- a phase lock loop circuit for the TDC (see p. 12 line 31 to p. 13 line 4, in particular "Delay locked loop"); and
- a precision timing circuit connected to the PLL circuit and configured to adjust, based on at least one signal generated within the PLL circuit, a  temporal position of the measurement time window within the light pulse time period (see "delay generator" p. 12 line 31 to p. 13 line 4, see also p. 23 line 1 to p. 24 line 5, in particular "the delay offset shifts a feature of interest, for the example the peak.... this can be done automatically....the system monitors and adjust histogram peak position...").

Re claim 16:

Erdogan et al.  (see p. 15 line 31 to p. 18 line 25, p. 22 line 29 to p. 24 line 5, see also figs. 3-5) discloses the subject-matter of claim 16, an apparatus comprising:
-a memory storing instructions (see p. 8  line 11); and
- a processor communicatively coupled to the memory and configured to execute the instructions to (see fig. 3):
- direct a precision timing circuit to sweep a measurement time window across a light pulse time period associated with a sequence of light pulses generated by a light source, the sweeping resulting in a temporal point spread function (TPSF) being generated based on timestamp symbols recorded by a time-to-digital converter (TDC) when the TDC detects an occurrence of the light pulses while the measurement time window is being swept (see p. 23 line 1 to p. 24 line 5, in particular "the delay offset shifts a feature of interest, for the example the peak.... this can be done automatically....the system monitors and adjust histogram peak position...")
- determine a property of the TPSF (see p. 23 line 1 to p. 24 line 5, in particular "peak")
- identify, based on the property of the TPSF, a temporal location within the light pulse time period (see p. 23 line 1 to p. 24 line 5), and
- direct the precision timing circuit to adjust a temporal position of the measurement time window to align a particular time bin within the measurement time window with the temporal location within the light pulse time period (see p. 23 line 1 to p. 24 line 5).

Re claim 26:
The method claim 26 corresponds to the apparatus claim 1. The arguments used to examine the novelty of claim 1 apply therefore mutatis mutandis for claim 26.
Re claim 28:
The method claim 28 corresponds to the apparatus claim 16. The arguments used to examine the novelty of claim 1 apply therefore mutatis mutandis for claim 28.  (see p. 23 line 1 to p. 24 line 5).

Re claim 2: calibration of measurement window start based on comparing a property of histograms measured at various measurement window positions (see p. 23 line 1 to p. 24 line 5, in particular "the delay offset shifts a feature of interest, for the example the peak.... this can be done automatically....the system monitors and adjust histogram peak position...")

Re claim 3: periodic calibration (implicit in p. 23 line 1 to p. 24 line 5)

Re claim 4: calibration on command (see also p. 23 lines 6-7)

 Re claim 5: the observed histogram property is the peak value of the histogram (see also p. 23 line 1 to p. 24 line 5, in particular "the delay offset shifts a feature of interest, for the example the peak")
Re claim 6: the observed histogram property is a full width at half maximum, a center of mass, a fitting metric or a cross-correlation metric (See p. 25 lines 7-10)
Re claim 7: PLL locked on a reference signal, PLL in which a plurality of phased locked "fine phase signals" are generated via a voltage controlled oscillator, PLL in wich a plurality of feedback divider states are generated based on one of the "fine phase signals" (see p. 12 line 31 to p. 13 line 4, in particular "Delay locked loop")
Re claim 8: output signal with programmable phase relying on phase intersection between the coarse divider and the "fine phase signals" (see p. 23 line 1 to p. 24 line 5, in particular "the delay offset shifts a feature of interest, for the example the peak)
Re claim 12: plurality of TDCs (see fig. 3)
Re claim 13: photodetector is a single photon avalanche diode (see p. 7 line 4 to p. 8 line 20, in particular "single-photon avalanche diodes SPADs");
Re claim 17: see passages cited above for the corresponding claim 3
Re claim 18: see passages cited above for the corresponding claim 4
Re claim 19: see passages cited above for the corresponding claim 5
Re claim 20: see passages cited above for the corresponding claim 6

Claims 14, 15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erdogan et al. (WO 2018/0122560) as applied to claim 1 above, in view of Field et al. (US 2019/0355773).

Regarding claims 14-15 the additional features relate to the integration of claim 1 features into a wearable head-mounted device. Starting from a document such as Field et al. (US 2019/0355773) (see in particular fig. 11B, fig. 16 and §62-65), implementing the automatization of the gate timing parameters disclosed in §97 and §102 can be learned from Erdogan et al. (see passages cited above for claim 1) (see hint in Erdogan et al. p. 26 |. 19-21). Field et al. (US 2019/0355773) discloses a brain-computer interface based on a head wearable probe and relying on time-correlated single-photon counting to monitor brain activity. Therefore the subject-matter of claims 14-15 would have been obvious with Field et al. and  the teachings of Erdogan et al.
Claim 21 corresponds to claim 1 with following additional limitations:
- the system is a wearable system for use by a user (See argument presented for the corresponding claim 14)
- the system further comprises a head-mountable component configured to be attached to a head of the user (see argument presented for the corresponding claim 15)
- the photodetector is comprised in the head-mountable component (see argument presented for the corresponding claim 14-15)
Regarding claims 22-25, these claims fail to define an inventive step over Field et al. (US 2019/0355773) with the teachings of Erdogan et al., the reasons are the following. The additional features of claims 22-24 are disclosed in Erdogan et al. (see passages cited above for corresponding claims 2, 3 and 8). Claim 25 relate to standard features (see arguments presented above for corresponding claim 9)

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or fairly suggest (claim 9) the system of claim 8, wherein the precision timing circuit further comprises: a quadrature clock block configured to select, from the plurality of fine phase signals, four fine phase signals that are quadrature shifted from each other for use as quadrature clock signals; and the phase intersection block is configured to: receive the plurality of fine phase signals; receive the quadrature clock signals; receive a programmable target state signal identifying a target feedback divider state included in the plurality of feedback divider states; receive a programmable target fine phase signal identifying a target fine phase signal included in the plurality of fine phase signals and that, in combination with the target feedback divider state, sets a desired phase of a pulse in the output signal; generate a combination match signal when a current feedback divider state matches the target feedback state; use the quadrature clock signals to generate four registered match signals representative of the combination match signal, the four registered match signals quadrature shifted from each other; select a particular match signal from the four registered match signal that is aligned with a pulse included in the target fine phase signal; and input the selected match signal and the target fine phase signal into an AND gate to output the pulse of the output signal at a temporal position that corresponds to the desired phase.

The prior art fails to teach or fairly suggest (claim 10) the system of claim 7, wherein the precision timing circuit is further configured to generate a timing pulse, and set, based on a combination of one of the fine phase signals and one of the feedback divider states, a temporal position of the timing pulse within the PLL feedback period.

The prior art fails to teach or fairly suggest (claim 11) the system of claim 7, further comprising a timestamp generation circuit configured to: generate, based on a subset of the fine phase signals that define a plurality of fine states for the plurality of fine phase signals, a timestamp signal bus representative of a plurality of timestamp symbols that define the measurement time window; and transmit the timestamp signal bus to the TDC.

The examiner notes that the Written Opinion of the International Searching Authority in related application PCT/US2021/022485 did not offer a substantive rejection of claims 9, 10 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876